
	
		III
		111th CONGRESS
		1st Session
		S. RES. 149
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mr. Martinez (for
			 himself, Mr. Menendez,
			 Mr. Graham, Mr.
			 Ensign, Mr. Nelson of
			 Florida, Mr. Voinovich, and
			 Mr. Lugar) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing solidarity with the writers,
		  journalists, and librarians of Cuba on World Press Freedom Day and calling for
		  the immediate release of citizens of Cuba imprisoned for exercising rights
		  associated with freedom of the press.
	
	
		Whereas Article 19 of the Universal Declaration of Human
			 Rights provides, Everyone has the right to freedom of opinion and
			 expression; this right includes freedom to hold opinions without interference
			 and to seek, receive and impart information and ideas through any media and
			 regardless of frontiers.;
		Whereas the United Nations General Assembly declared May 3
			 of each year to be World Press Freedom Day to raise awareness of
			 the importance of freedom of expression and to remind governments of their
			 obligation to respect the rights of free expression and of a free press;
		Whereas the United States Department of State, in its 2008
			 report on human rights in Cuba, notes, The government [of Cuba]
			 subjected independent journalists to travel bans, detentions, harassment of
			 family and friends, equipment seizures, imprisonment, and threats of
			 imprisonment. State Security agents posed as independent journalists to gather
			 information on activists and spread misinformation and mistrust within
			 independent journalist circles.;
		Whereas Reporters Without Borders, an international
			 nongovernmental organization, continues to rank Cuba as one of the most
			 repressive countries in the world, and the most repressive country in the
			 Western Hemisphere, with respect to freedom of the press;
		Whereas the International Press Institute, a global
			 network of journalists, editors, and media executives, concludes that Cuba
			 remains a leading jailer of journalists;
		Whereas International PEN, an international network of
			 writers, has reported that 22 writers, journalists, and librarians were among
			 the individuals arrested and tried during the crackdown by the Government of
			 Cuba on independent civil society activists in the spring of 2003, and
			 subsequently imprisoned;
		Whereas International PEN further reports that the
			 majority of the detained writers, journalists and librarians are suffering from
			 health complaints caused or exacerbated by the harsh conditions and treatment
			 they are exposed to in prison. Despite their deteriorating health status,
			 access to adequate medical treatment is often limited.; and
		Whereas the Committee to Protect Journalists, a
			 nonpartisan international organization of journalists, has identified more than
			 20 writers, journalists, and librarians in Cuba who remain imprisoned by the
			 Government of Cuba: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 solidarity with—
				(A)the citizens of
			 Cuba who are suffering harassment, deprivation, or imprisonment for exercising
			 rights associated with freedom of the press and pursuing livelihoods as
			 independent writers, journalists, or librarians; and
				(B)the family
			 members of those writers, journalists, and librarians; and
				(2)calls on the
			 Government of Cuba to release immediately all writers, journalists, and
			 librarians who are imprisoned for exercising their fundamental human rights,
			 including the citizens of Cuba that have been specifically identified by
			 international organizations that monitor respect for the freedom of the press
			 as being imprisoned by the Government of Cuba.
			
